Citation Nr: 1602999	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned during a Board hearing held in November 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The Veteran's tinnitus is a result of his military service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of his period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he believes is the result of military noise exposure.  Specifically, he noted that he worked near airplanes during his period of service.  His military occupational specialty of "aircraft mechanic" indicates that he worked with and/or near aircraft, and noise exposure is conceded by VA in this case.  
The law provides that, where a Veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, 27 Vet. App. 258   (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.
During his Board hearing, the Veteran credibly testified that he first noticed ringing in his ears within six months of separation.  See Transcript, p. 10.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, from immediately following his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here the Veteran's testimony establishes that tinnitus began within a year of his military service.  As such, the criteria for service connection for tinnitus have been met, and service connection is granted 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
MATTHEW W. BLACKEWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


